                Case 1:12-cv-01159-EPG Document 190 Filed 04/15/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     MARLON JESSIE BLACHER,                        Case No. 1:12-cv-01159-EPG (PC)
11
                   Plaintiff,                      ORDER REQUIRING DEFENDANT TO
12                                                 RESPOND TO PLAINTIFF’S APPLICATION
           v.                                      FOR A WRIT OF ATTACHMENT OR
13                                                 SEQUESTRATION WITHIN TWENTY-ONE
     S. JOHNSON,                                   DAYS
14
                  Defendant.                       (ECF NO. 189)
15

16

17          Marlon Blacher (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   in this civil rights action pursuant to 42 U.S.C. § 1983.
19          The case settled on March 13, 2018 (ECF No. 150), and the parties filed a stipulation
20   for dismissal of this action with prejudice (ECF No. 151). The case was closed on March 16,
21   2018. (ECF No. 153).
22          On April 12, 2021, Plaintiff filed an “Application for A Writ of Attachment or
23   Sequestration.” (ECF No. 189). To aid the Court’s consideration, the Court will require a
24   response from Defendant.
25   \\\
26   \\\
27   \\\
28   \\\

                                                      1
                  Case 1:12-cv-01159-EPG Document 190 Filed 04/15/21 Page 2 of 2



 1            Accordingly, IT IS ORDERED that Defendant has twenty-one days from the date of
 2   service of this order to file a response to Plaintiff’s application.1
 3
     IT IS SO ORDERED.
 4

 5
         Dated:      April 15, 2021                                       /s/
 6                                                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
              1
               The Court is not requiring a response from Milton Greg Mullanax. Counsel Mullanax was appointed by
28   the Court as pro bono counsel to represent Plaintiff in this case. But this case has settled and was closed. At this
     time, Mr. Mullanax does not represent Plaintiff and does not have an ongoing obligation to represent Plaintiff.

                                                              2
